i




              OFFICE    OF TNE   ATTORNEY     aENERAL    OF TEXAS

                                    AUSTIN.




     Bon. Gala Barkrtt
     COW&~AttorRe~
     a88tr0     cantf
     Disaltt,       Trur

     Dur      yr.   hukrttt




                                                        SSB, rqurrtl~  8n
                                                        n duo oonrider8t~on.
                                                r a lnlon lo. O-65 written
                                                L. k.nton Count~‘AttorR*~
                                                +isrd Jour'oount,popul@-
                                                1 C*naurlram4,Teo.
                                 as throughths n8t* of qMol81 1-8           cb-




     authorltr.



                                              A?TORHFYOEIIBRALOF TEXAS
*-


                                                        Bsnjula ~oodall
                                                                Assirtant